Citation Nr: 1218347	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  11-06 989	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318. 

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to November 1948 and from December 1950 to October 1951.  He died in September 2009, and the Appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2010 and July 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota and Denver, Colorado, respectively.  The St. Paul RO decision initially denied entitlement to service connection for the cause of the Veteran's death and to accrued benefits, and the Denver RO decision initially denied entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318.  The case was subsequently transferred to the Waco RO, which is currently handling the appeal.  

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  At the time of the Veteran's death in September 2009, service connection was in effect for bilateral hearing loss, evaluated as 40 percent disabling from February 1952 to May 1964, 0 percent disabling form May 1964 to April 2009, and 100 percent disabling, effective from April 2009.  

2.  The Veteran did not have a service-connected disability rated as 100 percent disabling for 10 years prior to his death, or a total disability rating on the basis of individual unemployability for 10 years prior to his death. 

3.  The Appellant's Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child, was received in October 2009, within a year of the Veteran's death. 

4.  At the time of the Veteran's death, the RO rating decision of June 2009, granting a 100 percent schedular rating for his sole service-connected disability of bilateral hearing loss and special monthly compensation based on loss of use of both ears, effective from April 2009, was the maximum benefit allowable for the hearing loss disability, and the Veteran had no other pending claims for VA benefits.  

5.  There is no evidence that any VA compensation was due and unpaid at the time of the Veteran's death. 


CONCLUSIONS OF LAW

1.  The criteria for Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011). 

2.  The requirements for accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claims, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO provided pre-adjudication VCAA notice by letters, dated in December 2009 and February 2010.  The Appellant was notified of the type of evidence that was required to substantiate the claim for accrued benefits.  The Appellant was notified that VA would obtain service records, VA records, and records of other Federal agencies.  She was notified of the effective date of the claim but not the degree of disability which is irrelevant in this claim for accrued benefits.  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53   (2007).  While there are particular notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice. 

Here, the evidence shows that service connection was in effect for bilateral hearing loss prior to the Veteran's death.  The VCAA notice letter issued in December 2009 complied with Hupp in that the appellant was advised of what was required to substantiate a claim of service connection for the cause of the Veteran's death (also considered a DIC claim under 38 U.S.C.A. § 1310 ) including a listing of the conditions for which service connection was in effect, and an explanation of how to obtain benefits based on a disability not yet service connected.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

Duty to Assist

Because accrued benefits claims must be based on evidence in the file at the date of death, the duty to assist in an accrued benefits claim is limited to obtaining evidence already constructively in VA's possession.  See 38 C.F.R. § 3.1000(c).  Pertinent VA and service treatment records have been obtained.  There is no indication of any other relevant evidence in VA's possession, but not in the claims file (i.e., constructive possession).  In that regard, it is noted that rating decisions in April 2010 and July 2010, as well as a statement of the case issued in January 2011, contain references to Dallas and Shreveport VA treatment records, which are not associated with the Veteran's file.  Delay of the case in order to obtain these records is pointless as there is no reasonable possibility that such treatment records would aid in substantiating the accrued benefits claim, because as will be discussed further below the sole claim pending at the time of the Veteran's death involved a claim for a higher rating for bilateral hearing loss that was already evaluated at the maximum rating allowable under the law.  Thus, any deficiency as to VCAA compliance regarding this claim is rendered moot.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that the duty-to-assist provisions of the VCAA have been complied with. 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318

Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 will be paid to a surviving spouse, even though a veteran died of nonservice-connected causes, if the veteran's death was not the result of his own willful misconduct, and at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was, in part relevant here, rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death.  38 U.S.C.A. § 1318(b).  The total rating may be either schedular or based upon unemployability.  

The term "entitled to receive" means, in part relevant here, that at the time of death the veteran would have received total disability compensation for a service-connected disability rated totally disabling but for clear and unmistakable error committed by VA in a decision on a claim filed during the Veteran's lifetime.  38 C.F.R. § 3.22(b). 

In this case, according to the certificate of death, the Veteran died in September 2009.  At the time of his death, records in the file show that service connection was in effect for the sole disability of bilateral hearing loss, evaluated as 100 percent disabling, effective from April 2009.  As such, the Veteran was not in receipt of a 100 percent disability rating for his service-connected disability for the statutory 10 year period of time prior to his death. 

As the Veteran did not have a service-connected disability rated 100 percent disabling for 10 years prior to his death, or a total disability rating based on individual unemployability for 10 years prior to his death, the Board finds that the requirements of 38 U.S.C.A. § 1318 for an award of Dependency and Indemnity Compensation are not met.  

Further, the provisions of 38 C.F.R. § 3.22 do not preclude an appellant from arguing that prior rating decisions were clearly and unmistakably erroneous.  However, neither the Veteran, during his lifetime, nor the Appellant successfully or specifically pled clear and unmistakable error in any rating action that would have entitled the Veteran to a total disability rating at any time prior to April 2009.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (holding that any claim of CUE must be pled with specificity).  

In light of the above discussion, the Board concludes that the Appellant's claim for Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 must be denied because the Veteran did not have service-connected disabilities that were continuously rated as totally disabling for a period of 10 or more years immediately preceding his death.  See Tarver v. Shinseki, 557 F.3d 131 (2009).  Entitlement to these benefits must therefore be denied as a matter of law.  Where, as here, the law is dispositive, the claim must be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Accrued Benefits

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a) (2011).

Accrued benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in file at the date of death, will upon the death of such person, be paid as follows:  (1) Upon the death of a veteran to the living person first listed as follows: (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent.  (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.  (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation.  (4) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial of the veteran.  See 38 C.F.R. § 3.1000(a) (2011).

For accrued benefits purposes, the appellant takes her husband's remaining claims as they stand at the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996) (an accrued benefits claim is derivative of the veteran's claim, i.e., the claimant's entitlement is based on the veteran's entitlement, so that a claimant is only entitled to what was properly due the veteran at the time of death, but which was unpaid).  In order for a claimant to be entitled to accrued benefits, the service member must have had a claim pending at the time of death.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

An application for accrued benefits must be filed within one year after the death of the veteran.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2011).

Claims for death pension, compensation, or dependency and indemnity compensation are deemed to include a claim for accrued benefits if supported by the facts of the case.  38 U.S.C.A. § 5101(b); 38 C.F.R. § 3.152(b).  However, applicable law and VA regulations further stipulate that for claims filed for death benefits, a specific claim in the form prescribed by the Secretary must be filed in order for death benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.152(a). 

In this case, the Veteran died in September 2009 and the Appellant filed an Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child in October 2009, within one year of the Veteran's death.  At the time of his death, the Veteran did not have a claim pending, with the exception of a claim for a higher rating for bilateral hearing loss.  That claim was adjudicated by the RO in a June 2009 rating decision, which granted a 100 percent schedular rating for his sole service-connected disability of bilateral hearing loss and special monthly compensation based on loss of use of both ears, effective from April 2009, the date of receipt of the claim in accordance with the regulations governing effective dates under 38 C.F.R. § 3.400, based on clinical findings in a May 2009 VA examination.

Notwithstanding the fact that the Appellant has made no assertions with regard to the June 2009 rating decision, the RO had awarded the maximum benefit allowable for the hearing loss disability, and the Appellant had acknowledged this in a February 2010 statement.  Thus, based on evidence in the file at the time of his death, the Veteran was not entitled to additional benefits in the form of a higher rating for the hearing loss.  In other words, there is no evidence that any VA compensation was due and unpaid at the time of the Veteran's death.  Given that the RO had granted the maximum benefit under the law in regard to the Veteran's claim for a higher rating for his bilateral hearing loss before he died, and without evidence of any other claim pending at the time of his death, the Appellant is not entitled to accrued benefits. 


ORDER

Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318  is denied. 

Entitlement to accrued benefits is denied.  


REMAND

In statements received in February 2010, the Appellant indicated that the Veteran was treated by a heart doctor, Dr. Robert Carney, for 15 years and that the Veteran was also treated at the VA in Shreveport and Dallas.  She did not furnish a full address for Dr. Carney on a medical release form and such records were not requested.  Also, rating decisions in April 2010 and July 2010, as well as the statement of the case issued in January 2011, contain references to such evidence in the file as Dallas and Shreveport VA treatment records, but these records are not associated with the Veteran's file.  Additionally, the Veteran's death certificate indicates that he died as an inpatient at Titus Regional Medical Center, but terminal hospital records were not sought for the record. 

As the current record is insufficient to decide the claim, further development under the duty to assist is required. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all records from the Dallas and Shreveport VA Medical Centers, including inpatient records for any hospitalizations, of the Veteran for association with the record.    

2.  Request the Appellant to obtain the Veteran's terminal hospital records from Titus Regional Medical Center and the Veteran's treatment records from his heart doctor, Dr. Robert Carney, or submit a medical release authorizing VA to obtain the records on her behalf.  

3.  After the above development has been completed, determine, in light of the additional evidence associated with the record, whether a medical opinion is necessary to decide the claim, and if so, obtain such opinion.  

4.  Following completion of the foregoing development, adjudicate the claim of service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, furnish the Appellant a supplemental statement of the case and return the case to the Board.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


